DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application PCT/CN2019/077187 filed on 03/06/2019. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Document CN201810183463.4 filed on 03/06/2018 has been retrieved by the office on 09/30/2020
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Chinese Patent Document CN201820309525.7 filed on 03/06/2018 has been retrieved by the office on 09/30/2020
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2017/0150584A1 hereinafter “Motely”
Regarding claim 14, Motely discloses an illumination device (Fig.17), comprising 
a wireless master control apparatus (¶140L3: control circuitry), 
a drive apparatus (¶140L1: the driver module) connected with the wireless master control apparatus (¶145L1-7: the control circuitry bidirectionally communicate with the communication module; ¶146L1-10: communication module associated with wireless communication port), and at least one illumination unit controlled by the drive apparatus (¶142L3: LED array); wherein the wireless master control apparatus is configured to 
adjust an output parameter of the drive apparatus in the illumination node to which the wireless master control apparatus belongs according to environment information within a specific range (¶142L1-22: the control circuitry control the PWM current that flow through LED strings such that the resultant light emitted light has a desired color temperature), and 
control an illumination brightness of the illumination unit controlled by the drive apparatus.  (¶142L1-22: the control circuitry control the PWM current that flow through LED strings such that the resultant light emitted light has a desired color temperature)
Regarding claim 15, Motely discloses the illumination device according to claim 14, wherein: the wireless master control apparatus comprises 
a master controller (¶140L3: control circuitry), and 
a first sensor (¶144L14-17: ambient light sensor) and 
a second sensor (¶144L14-17: occupancy sensor) which are connected with the master controller; 
the first sensor is configured to sense a brightness of a current environment, convert the brightness of the current environment into readable illuminance data, and transmit the readable illuminance data to the master controller (¶144L14-17: the control circuit monitor the output of the occupancy and ambient light sensor for occupancy and ambient light information);
the second sensor is configured to transmit a sensing signal to the master controller in a case where the second sensor senses that the user exists in a specified range(¶144L14-17: the control circuit monitor the output of the occupancy and ambient light sensor for occupancy and ambient light information); and 
the master controller is configured to receive the readable illuminance data transmitted by the first sensor and/or the sensing signal transmitted by the second sensor(¶144L14-17: the control circuit monitor the output of the occupancy and ambient light sensor for occupancy and ambient light information), and 
adjust the output parameter of the drive apparatus in the illumination device to which the master controller belongs based on the readable illuminance data and/or the sensing signal to control an illumination brightness of the illumination unit controlled by the drive apparatus.  (¶115L1-15: The data collected from the ambient light sensor  and the occupancy sensor shared with the communications module . The collected data may be used by the to control how the driver module operates, may be shared with other lighting fixtures or control entities, or may be processed to generate instructions that are sent to other lighting fixtures)
Regarding claim 16, Motely discloses the illumination device according to claim 14, wherein 
the wireless master control apparatus is integrally provided in the illumination unit and the drive apparatus is provided separately from the illumination unit; or the wireless master control apparatus, the drive apparatus and the illumination unit are arranged separately. (as shown in Fig.17-18 and Figs. 25-30: all components can be integrated or individually separate)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0146133A1 hereinafter “Baus” in view of Machine Translation of WO2019080123A1 hereinafter “Ye”
Regarding claims 1 and 17, Baus discloses an illumination control system (¶18L2-3: a lighting system) and an illumination control method, respectively, comprising 
a plurality of illumination nodes (¶18L4-5: the lighting system includes a number of wired and/or wireless lighting devices) which are capable of communicating with each other, wherein the illumination node comprises 
a wireless master control apparatus (¶18L5-8: a coordinator device, may be a wireless device), a drive apparatus connected with the wireless master control apparatus, and at least one illumination unit controlled by the drive apparatus(¶19L1-5: lighting device fixtures may include one or more light source that emit lights) (Note: since the coordinator device is in communication with the lighting device fixture, they are connected, and since the lighting device fixture emits light, it is inherently disclosed there is a drive apparatus to drive the LEDs)
the wireless master control apparatus is further configured to: 
define an illumination scenario for the illumination node to which the wireless master control apparatus belongs based on an environmental attribute of the illumination node; (¶43L7-10: the coordinator device may apply setting to sensors upon the association of the sensors with a particular zone)
adjust an output parameter of the drive apparatus in the illumination node according to the brightness and the illumination scenario currently defined for the illumination node to control an illumination brightness of the illumination unit (¶42L1-16: after associating of lighting devices with zones, the coordinator automatically apply an operation code to the lighting devices in the zone; coordinator apply constraints an configuration that may be applicable to all zone or to specific zone. ): and 
send a lighting instruction to a remaining illumination node of the illumination control system (¶25L1-23: communicate with the lighting fixtures through the coordinator device; wirelessly send a control message to control the lighting fixture by sending the message to the coordinator device which may retransmit the message or process the message and send to a corresponding message to the lighting fixture); and 
the wireless master control apparatus is further configured to receive a lighting instruction sent by a remaining illumination node in the illumination control system to the illumination node to which the wireless master control apparatus belongs, and adjust an illumination brightness of the illumination node according to the lighting instruction. (¶44L1-6:operation of the lighting system may be controlled by the wall stations with the support of the coordinator device) (Note: the wall stations are providing additional information to the coordinator device for control of the illumiation system)
	Baus does not explicitly disclose: 
the wireless master control apparatus is configured to detect a brightness of a current environment in a case where the wireless master control apparatus senses that a user exists within a specified range from the illumination node to which the wireless master control apparatus belongs
Ye discloses a system/method to control a lighting device wherein 
to detect a brightness of a current environment in a case where the wireless master control apparatus senses that a user exists within a specified range from the illumination node to which the wireless master control apparatus belongs (page.2 ¶4: controlling the illumination corresponding to current environment comprises: determine a user is present in the detection area, whether the ambient brightness is less than the ambient brightness threshold)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to incorporate the detection/control method disclosed by Ye into the lighting system disclosed by Baus. 
One of ordinary skill in the art would’ve been motivated because it allows the system to only activate when a user is present in order to save more energy. 
Regarding claims 2 and 18, Baus in view of Ye hereinafter “Baus/Ye” discloses the illumination control system according to claim 1 and method of claim 17, respectively, wherein 
the wireless master control apparatus is further configured to receive and forward a lighting instruction which is sent by a remaining illumination node in the illumination control system to a illumination node to which the wireless master control apparatus does not belong. (¶25L1-23: communicate with the lighting fixtures through the coordinator device; wirelessly send a control message to control the lighting fixture by sending the message to the coordinator device which may retransmit the message or process the message and send to a corresponding message to the lighting fixture)
Allowable Subject Matter
Claims 3-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/            Primary Examiner, Art Unit 2844                                                                                                                                                                                            	August 19, 2022